 



Exhibit 10.62
FORM
SUPPLEMENTAL AGREEMENT {No. 2/No. 3}
To
EMPLOYMENT {AND NON-COMPETE} AGREEMENT
This Supplemental Agreement {No. 2/No.3} supplements and amends that certain
Employment {and Non-Compete} Agreement entered into the
                                        , by and between Texas Eastern Products
Pipeline Company and assumed by EPCO, Inc. (“EPCO”), and
                                         (“Executive”), as amended
                                         (as previously amended, the
“Agreement”).
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, EPCO and Executive agree to amend the Agreement as follows:

  1.   Section 3 of the Agreement is hereby amended by adding the following
thereto:         "(d) If this Agreement has not previously terminated then on
June 1, 2008, this Agreement shall automatically terminate and be of no further
force or effect without any action required by either party.”     2.   Section 5
of the Agreement is hereby deleted in its entirety and the following shall be
substituted in lieu thereof:         “Intentionally Omitted”     3.   {
Section 8 of the Agreement is hereby deleted in its entirety and the following
shall be substituted in lieu thereof:         “Intentionally Omitted”}     4.  
{Section 9/Section11} of the Agreement is hereby deleted in its entirety and the
following shall be substituted in lieu thereof:         “Intentionally Omitted”
    5.   The Agreement is hereby amended by adding the following Section
thereto:



1



--------------------------------------------------------------------------------



 



“{Section 18/Section 20}. Current Award and Retention Award.
(a) Payment of Current Award. Within thirty (30) days from the execution of the
Supplemental Agreement {No. 2/No.3} by the last of EPCO and Executive as
evidenced by the dates below their respective signatures, EPCO shall pay to
Executive the gross amount of $                     (less applicable legally
required deductions and other deductions elected by Executive).
(b) Payment of Retention Award. Provided Executive shall have remained as an
employee of EPCO from the Effective Date until June 1, 2008, without
interruption, EPCO shall pay to Executive, on or before July 1, 2008, the gross
amount of $                     (said $                    , less applicable
legally required deductions and other deductions elected by Executive, being
hereinafter referred to as the “Retention Award “). In the event Executive’s
employment is terminated by EPCO prior to June 1, 2008 pursuant to Subsection
{8/10}(a) (i), (ii) or (iv) of the Agreement, Subsection 1(a)(1)(iii) or
Subsection 1(a)(2)(iii) of the Supplemental Agreement, then EPCO shall be
required to pay to Executive the entire sum of the Retention Award within sixty
(60) days of the date of the termination of Executive’s employment with EPCO.
(c) COBRA Continuation Coverage Cost. In addition, if Executive is enrolled in
any of EPCO’s Medical or Dental Plan Coverages for Executive and his eligible
dependants as an active employee at the time of such termination and Executive
is terminated by EPCO prior to June 1, 2008 pursuant to Subsection {8/10} (a)
(i), (ii) or (iv) of the Agreement, Subsection 1(a)(1)(iii) or Subsection
1(a)(2)(iii) of the Supplemental Agreement, then EPCO shall credit Executive
with a lump sum in an amount that will provide an after- tax sum (assuming for
this purpose that Executive is in the highest marginal tax bracket) equal to the
current monthly COBRA continuation coverage cost of Executive’s coverage(s)
(including Executive’s eligible dependants) at the time such amount is credited
(including, where applicable, an HMO option, but excluding any Cafeteria Plan -
Medical Spending Account) for thirty-six (36) consecutive months from the date
of EPCO’s said termination of Executive’s employment. EPCO will promptly remit
the income taxes due on such amount directly to the appropriate taxing
authority. Should Executive obtain subsequent employment and become eligible for
medical and/or dental coverages available to employees of the new employer,
during such thirty-six (36) consecutive month period, Executive shall
immediately so notify EPCO which shall immediately terminate Executive’s
coverage(s) in its Medical and/or Dental Plans, as appropriate. Executive shall
have no further right to any amounts that otherwise would have been applied to
pay the monthly COBRA continuation coverage cost of medical and/or continuation
coverage as provided hereunder.
(d) Termination or Resignation by Executive. In the event that prior to June 1,
2008: (i) Executive’s termination of employment by EPCO for cause pursuant to
Subsection {8/10} (a)(iii) of this Agreement, or (ii) Executive’s voluntary

2



--------------------------------------------------------------------------------



 



      resignation for any reason from his employment by EPCO, or
(iii) Executive’s retirement from his employment by EPCO, then in any of those
events Executive shall not be entitled to all or any portion of the Retention
Award or any amounts applied to pay the monthly COBRA continuation coverage cost
of medical and/or continuation coverage as provided in Section {18/20}
(c) hereof, and Executive shall have no further rights or entitlements with
respect to the Retention Award”.     6.   Except as hereby amended by this
SUPPLEMENTAL AGREEMENT {No. 2/No. 3}, the EMPLOYMENT AGREEMENT is hereby
ratified and affirmed in all respects.

     IN WITNESS WHEREOF, the persons hereto have executed this SUPPLEMENTAL
AGREEMENT {No. 2/No. 3} effective for all purpose as of January 1, 2007
(“Effective Date”).
EPCO, Inc.
By:                                                             
Title: Thomas M. Zulim
      Senior Vice President – Human Resources
Date:                                         
EXECUTIVE:
                                                                                
Printed Name:                                                             
Date:                                                             

3